Exhibit 10.33

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER, AT THE COMPANY’S
EXPENSE), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 

Principal Amount: $___________ Issue Date: March __, 2011

                 
SECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ATTITUDE DRINKS, INC., a Delaware corporation (hereinafter
called “Borrower”), hereby promises to pay to the order of [REQUIRES COMPLETION]
(the “Holder”), address at [REQUIRES COMPLETION], without demand, the sum of up
[REQUIRES COMPLETION] Dollars ($[REQUIRES COMPLETION]) (“Principal Amount”),
with interest accruing thereon, on September 17, 2012 (the “Maturity Date”), if
not sooner paid or modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement by and among the Borrower, the Holder and certain other holders (the
“Other Holders”) of convertible promissory notes (the “Other Notes”), dated of
even date herewith (the “Subscription Agreement”) for an aggregate Principal
Amount of up to $600,000.  Unless otherwise separately defined herein, each
capitalized term used in this Note shall have the same meaning as set forth in
the Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I
 
GENERAL PROVISIONS


1.1           Interest Rate.   Interest on this Note shall compound monthly and
shall accrue at the annual rate of ten percent (10%).  Interest will be payable
commencing on the last business day of the sixth (6th) month anniversary of the
Issue Date and on the first day of each month thereafter and on the Maturity
Date, accelerated or otherwise, when the principal and remaining accrued but
unpaid interest shall be due and payable, or sooner as described
below.  Interest will be payable in cash or Common Stock, at the election of the
Borrower, and subject to Section 2.1, with shares of Common Stock at a per share
value equal to the applicable conversion price set forth in Section
2.1(b).  Interest may be paid at the Company’s election in cash or Common Stock
immediately to the extent resellable pursuant to Rule 144 to the extent such
share issuance is not limited by transfer or volume restrictions and provided
such payment in Common Stock would not cause the Holder to exceed the
restrictions on ownership set forth in Section 2.3.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  After the Maturity Date
and during the pendency of an Event of Default, (as defined in Article IV) a
default interest rate of twenty percent (20%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.


1.4           Pari Passu.   All payments made on this Note and the Other Notes
and except as otherwise set forth herein all actions taken by the Borrower with
respect to this Note and the Other Notes, including but not limited to mandatory
conversion, shall be made and taken pari passu with respect to this Note and the
Other Notes.


1.5           Miscellaneous.   Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Principal and
interest on this Note and other payments in connection with this Note shall be
payable at the Holder’s offices as designated above in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim.  Upon assignment of the interest of Holder in this
Note, Borrower shall instead make its payment pursuant to the assignee’s
instructions upon receipt of written notice thereof.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $0.001 par value per
share (“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower’s Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
but unpaid interest, at the election of the Holder (the date of giving of such
notice of conversion being a “Conversion Date”) into fully paid and
non-assessable shares of Common Stock as such stock exists on the date of
issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof, determined as provided herein.  Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit A, Borrower shall issue and deliver to the Holder
within three (3) business days after the Conversion Date (such third day being
the “Delivery Date”) that number of shares of Common Stock for the portion of
the Note converted in accordance with the foregoing.  The Holder will not be
required to surrender the Note to the Borrower until the Note has been fully
converted or satisfied.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal of the Note and interest, if any, to be converted, by the Conversion
Price.


(b) Subject to adjustment as provided in Section 2.1(c) hereof, the conversion
price (“Conversion Price”) per share shall be equal to seventy-five percent
(75%) of the average of the three lowest closing bid prices for the Common Stock
as reported by Bloomberg L.P. for the Principal Market for the ten trading days
preceding a Conversion Date, but in no event greater than $0.02.
 
 
2

--------------------------------------------------------------------------------

 

 
(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower), or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than a reverse merger)  (in any such case, a
“Fundamental  Transaction”), this Note, as to the unpaid principal portion
thereof and accrued interest thereon, if any, shall thereafter be deemed to
evidence the right to convert into such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such Fundamental Transaction, upon or with respect to the securities subject
to the conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall issue any Common Stock except for the Excepted Issuances (as
defined in Section 12(a) of the Subscription Agreement), prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Conversion Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Conversion Price
shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security, debt instrument, warrant, right, or option and again upon the issuance
of shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price.
Common Stock issued or issuable by the Borrower for no consideration will be
deemed issuable or to have been issued for $0.001 per share of Common
Stock.  The reduction of the Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           When ever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly, but not later than the fifth (5th)
business day after the effectiveness of the adjustment, provide notice to the
Holder setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.  Failure to provide
the foregoing notice is an Event of Default under this Note.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid, upon surrender of the
existing Note.


2.3.           Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority to determine whether the restriction
contained in this Section 2.3 will limit any conversion hereunder and the extent
such limitation applies and to which convertible or exercisable instrument or
part thereof such limitation applies.  The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower.


ARTICLE III


ACCELERATION AND REDEMPTION
 
 
4

--------------------------------------------------------------------------------

 
 
3.1.           Redemption.  This Note may not be prepaid, converted, redeemed or
called by the Borrower without the consent of the Holder except as described in
this Note.


3.2.           Fundamental Transaction.  Upon the occurrence of a Fundamental
Transaction, then in addition to the Holder’s rights described in Section
2.1(c)(A), until twenty (20) business days after the Borrower notifies the
Holder of the occurrence of the Fundamental Transaction, the Holder may elect to
accelerate the Maturity Date as of the date of the Fundamental Transaction and
receive payment for the then outstanding Principal Amount, and any other amount
owed to the Holder pursuant to the Transaction Documents.
 
3.3.           Mandatory Conversion.  Provided that all of the shares of Common
Stock issuable upon conversion of the entire outstanding Principal Amount and
accrued interest may be transferred by the Holder without restrictive legends,
are free-trading stock and not subject to further restrictions on transfer and
further provided an Event of Default or an event which with the passage of time
or giving of notice could become an Event of Default has not occurred, then,
until the Maturity Date, the Borrower will have the one-time option with a
thirty (30) day prior written notice to the Holder (“Notice of Mandatory
Conversion”) of compelling the Holder to convert all or a portion of the
outstanding and unpaid principal of the Note and interest into Common Stock at
the Conversion Price then in affect (“Mandatory Conversion”). The Notice of
Mandatory Conversion, which notice must be given on the first business day
following thirty (30) consecutive trading days (“Lookback Period”) during which
the closing price for the Common Stock as reported by Bloomberg, LP for the
Principal Market shall be equal to or greater than $0.24, each such trading day
and during which Lookback Period, the average daily trading volume as reported
by Bloomberg L.P. for the Principal Market is not less than 100,000 shares.  The
date the Notice of Mandatory Conversion is given is the “Mandatory Conversion
Date.”  The Notice of Mandatory Conversion shall specify the aggregate principal
amount of the Note and interest which is subject to Mandatory Conversion.  The
Borrower shall reduce the amount of Note principal and interest subject to a
Notice of Mandatory Conversion by the amount of Note Principal and interest for
which the Holder had delivered a Notice of Conversion to the Borrower during the
Lookback Period.  Each Mandatory Conversion Date shall be a deemed Conversion
Date and the Borrower will be required to deliver the Common Stock issuable
pursuant to a Mandatory Conversion Notice in the same manner and time period as
described in this Note and in the Subscription Agreement.  A Notice of Mandatory
Conversion may be given only in connection with an amount of Common Stock which
would not cause the Holder to exceed the 4.99% beneficial ownership limitation
set forth in Section 2.3 of this Note.  Failure by the Borrower to deliver the
Common Stock issuable upon Mandatory Conversion on the Delivery Date will be a
non-curable Event of Default.  The trading volume and closing price set forth
above will be equitably adjusted to offset the effect of stock splits, stock
dividends and similar events.
 
3.4.           Optional Redemption of Principal Amount.   Provided an Event of
Default or an event which with the passage of time or the giving of notice could
become an Event of Default has not occurred, whether or not such Event of
Default has been cured, the Borrower will have the option of prepaying the
outstanding Principal amount of this Note (“Optional Redemption”), in whole or
in part, by paying to the Holder a sum of money equal to one hundred and twenty
percent (120%) of the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”).  Borrower’s
election to exercise its right to prepay must be by notice in writing (“Notice
of Redemption”).  The Notice of Redemption shall specify the date for such
Optional Redemption (the “Redemption Payment Date”), which date shall be at
least thirty (30) business days after the date of the Notice of Redemption (the
“Redemption Period”).  A Notice of Redemption shall not be effective with
respect to any portion of the Principal Amount for which the Holder has
previously delivered an election to convert, or subject to the previous
sentence, for conversions initiated or made by the Holder during the Redemption
Period.  On the Redemption Payment Date, the Redemption Amount, less any portion
of the Redemption Amount against which the Holder has permissibly exercised its
conversion rights, shall be paid in good funds to the Holder. In the event the
Borrower fails to pay the Redemption Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will have no right to deliver another Notice of Redemption, and (iii)
Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.  A Notice of Redemption may not be given nor may the Borrower
effectuate a Redemption without the consent of the Holder, if at any time during
the Redemption Period an Event of Default, or an event which with the passage of
time or giving of notice could become an Event of Default (whether or not such
Event of Default has been cured), has occurred.  During the Optional Redemption
Period, the Company must abide by all of its obligations to the Note Holder.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
occurring after Closing and not otherwise disclosed on the Subscription
Agreement and schedules thereto, shall, at the option of the Holder hereof, make
all sums of principal and interest then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, upon demand, without
presentment or grace period, all of which hereby are expressly waived, except as
set forth below:


4.1           Failure to Pay Principal or Interest.  The Borrower (i) fails to
pay any installment of principal under this Note when due or (ii) fails to pay
any interest or other sums due under this Note within three (3) days after such
amounts are due.


4.2           Breach of Covenant.  The Borrower or any Subsidiary breaches any
material covenant or other term or condition of the Subscription Agreement,
Transaction Documents or this Note, except for a breach of payment, in any
material respect and such breach, if subject to cure, continues for a period of
ten (10) days after written notice to the Borrower from the Holder.


4.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or the Transaction Documents shall be false or misleading in any
material respect as of the date made and the Closing Date.


4.4           Liquidation.   Any dissolution, liquidation or winding up by
Borrower or a Subsidiary of a substantial portion of their business.
 
4.5           Cessation of Operations.   Any cessation of operations by Borrower
or a Subsidiary.
 
4.6           Maintenance of Assets.   The failure by Borrower or any Subsidiary
to maintain any material intellectual property rights, personal, real property,
equipment, leases or other assets which are necessary to conduct its business
(whether now or in the future) and such breach is not cured with fifteen (15)
days after written notice to the Borrower from the Holder.


4.7           Receiver or Trustee.  The Borrower or any Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Borrower or
any Subsidiary or any of its property or other assets for more than $50,000 in
excess of the Borrower’s insurance coverage, unless stayed vacated or satisfied
within thirty (30) days.
 
 
6

--------------------------------------------------------------------------------

 
 
4.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary.


4.10           Delisting.   An event resulting in the Common Stock no longer
being quoted on the Over-The-Counter Bulletin Board (the “OTCBB”); failure to
comply with the requirements for continued quotation on the OTCBB for a period
of seven (7) consecutive trading days; or notification from the OTCBB that the
Borrower is not in compliance with the conditions for such continued quotation
and such non-compliance continues for seven (7) days following such
notification.


4.11           Non-Payment.   A default by the Borrower or any Subsidiary under
any one or more obligations in an aggregate monetary amount in excess of $50,000
for more than twenty (20) days after the due date, unless the Borrower or such
Subsidiary is contesting the validity of such obligation in good faith.


4.12           Stop Trade.  An SEC or judicial stop trade order or OTCBB
suspension that lasts for ten (10) or more consecutive trading days.


4.13           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note, Sections 7 and 11 of the Subscription Agreement, and
the Warrant or, if required, a replacement Note following a partial conversion.


4.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants, and such failure continues for a period of thirty (30)
business days.


4.15           Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.  For the avoidance of doubt, any
restatement related to new accounting pronouncements, including without
limitation, for derivative accounting shall not constitute a default under this
Section 4.15.


4.16           Non-Registration Event.  The Borrower’s failure to materially
comply with the registration obligations set forth in Section 11 of the
Subscription Agreement.


4.17           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.


4.18           Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement or any other
Transaction Document that, if susceptible to cure, is not cured during any
designated cure period.
 
 
7

--------------------------------------------------------------------------------

 
 
4.19           Notification Failure.   A failure by Borrower to notify Holder of
any material event of which Borrower is obligated to notify Holder pursuant to
the terms of this Note or any other Transaction Document.


4.20           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of an event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.


4.21           Other Note Default.   The occurrence of an Event of Default under
any Other Note.


 
ARTICLE V


SECURITY INTEREST


5.           Security Interest/Waiver of Automatic Stay.   This Note is secured
by a security interest granted to the Collateral Agent for the benefit of the
Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder.  The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, "Loan Documents") and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. THE BORROWER
EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362.  FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW.  The Borrower hereby consents to any motion for relief from stay
that may be filed by the Holder in any bankruptcy or insolvency proceeding
initiated by or against the Borrower and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Holder.  The Borrower
represents, acknowledges and agrees that this provision is a specific and
material aspect of the Loan Documents, and that the Holder would not agree to
the terms of the Loan Documents if this waiver were not a part of this Note. The
Borrower further represents, acknowledges and agrees that this waiver is
knowingly, intelligently and voluntarily made, that neither the Holder nor any
person acting on behalf of the Holder has made any representations to induce
this waiver, that the Borrower has been represented (or has had the opportunity
to he represented) in the signing of this Note and the Loan Documents and in the
making of this waiver by independent legal counsel selected by the Borrower and
that the Borrower has discussed this waiver with counsel.


ARTICLE VI


MISCELLANEOUS


6.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
 
8

--------------------------------------------------------------------------------

 
 
6.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, facsimile: (561) 799-5039, with a copy by facsimile
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., facsimile: (949) 475-9087, and (ii) if to the
Holder, to the name, address and facsimile number set forth on the front page of
this Note, with copies (which shall not constitute notice) by fax only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575, and Ellenoff Grossman & Schole LLP, 150 East 42nd
Street, 11th Floor, New York, NY 10017, Attn: Stuart Neuhauser, Esq., facsimile:
(212) 370-7889.
 
6.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
6.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.
 
6.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
6.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
 
9

--------------------------------------------------------------------------------

 
 
6.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
6.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
6.9           Facsimile Signature.  In the event that the Borrower’s signature
is delivered by facsimile transmission, PDF, electronic signature or other
similar electronic means, such signature shall create a valid and binding
obligation of the Borrower with the same force and effect as if such signature
page were an original thereof.
 
6.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.






[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of ___________________.
 
 

  ATTITUDE DRINKS, INC.            
By:
/s/        Name: Roy Warren       Title: Chief Executive Officer          


WITNESS:






______________________________________
 
 
11

--------------------------------------------------------------------------------

 
 
 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by ATTITUDE DRINKS, INC. on
March ___, 2011 into Shares of Common Stock of ATTITUDE DRINKS, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of ATTITUDE DRINKS, INC.




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________






 
12